COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 Ex Parte: Gilberto Aguilar,                  '
                                                              No. 08-12-00369-CR
                               Appellant.     '
                                                                Appeal from the
                                              '
                                                               243rd District Court
                                              '
                                                            of El Paso County, Texas
                                              '

                                               '           (TC# 20100D03082-243-1)




                                            ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until December 14, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before December 14, 2013.

       IT IS SO ORDERED this 20th day of November, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.